[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Lindsay v. Garfield Hts., Slip Opinion No. 2022-Ohio-4730.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.




                         SLIP OPINION NO. 2022-OHIO-4730
    LINDSAY, APPELLEE, ET AL., v. THE CITY OF GARFIELD HEIGHTS ET AL.,
                                     APPELLANTS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
 may be cited as Lindsay v. Garfield Hts., Slip Opinion No. 2022-Ohio-4730.]
Court of appeals’ judgment reversed on the authority of Lycan v. Cleveland.
(No. 2020-1032―Submitted December 23, 2022―Decided December 30, 2022.)
             APPEAL from the Court of Appeals for Cuyahoga County,
                            No. 108967, 2020-Ohio-3672.
                                 __________________
        {¶ 1} The judgment of the court of appeals is reversed on the authority of
Lycan v. Cleveland, __ Ohio St.3d __, 2022-Ohio-4676, __ N.E.3d __.
        KENNEDY, DEWINE, STEWART, and BRUNNER, JJ., concur.
        O’CONNOR, C.J., and DONNELLY, J., dissent for the reasons set forth in
Chief Justice O’Connor’s dissenting opinion in Lycan.
        FISCHER, J., dissents and would order briefing.
                                 _________________
                            SUPREME COURT OF OHIO




       Dworken & Bernstein Co., L.P.A., Patrick J. Perotti, Nicole T. Fiorelli, and
James S. Timmerberg, for appellee, Nell Lindsay.
       Bricker & Eckler, L.L.P., and Quintin F. Lindsmith, for appellant Redflex
Traffic Systems, Inc.
       O’Toole, McLaughlin, Dooley & Pecora Co., L.P.A., and John D. Latchney,
for appellant City of Garfield Heights.
                               _________________




                                          2